      Case 2:20-cv-00169 Document 33 Filed on 02/09/21 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 09, 2021
                        UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

LOYD LANDON SORROW,                         §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 2:20-CV-169
                                            §
UNITED STATES OF AMERICA, et al,            §
                                            §
        Defendants.                         §

               ORDER OVERRULING PLAINTIFF’S OBJECTIONS

       The Magistrate Judge denied (D.Es. 6, 29) Plaintiff Loyd Landon Sorrow’s motion

for judicial notice (D.E. 2) and renewed motion for judicial notice (D.E. 24). Pending

before the Court are Sorrow’s objections. (D.E. 9; 23, p. 2–3; 31, p. 1). After careful

review, the Court finds that the Magistrate Judge’s decision is neither clearly erroneous

nor contrary to law.    28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a).        Sorrow’s

objections are OVERRULED.

       ORDERED this 9th day of February, 2021.

                                            ___________________________________
                                            NELVA GONZALES RAMOS
                                            UNITED STATES DISTRICT JUDGE




1/1
